FRICK, J.
I concur. I desire to add a few words, however, to what Mr. Justice McCARTY has said. I fully approve the rule laid down by this court that when a person comes into court claiming that he has developed water he should be required to establish his claim by clear and convincing proof, and if he fails in that the court should deny his claim. In case, however, the court is satisfied that the claimant has developed some water under circumstances like those in this ease, it should, nevertheless, not award him a given per cent, of the whole water which is claimed by the claimant and prior appropriators, as the trial court did in this case. Such a decree may operate very harshly against the prior or original appro*403priator for tbe reason that it may well be that by the sinking of wells, or the driving of tunnels, etc., the flow of water may be increased for an indefinite period, and yet such increased flow may not be either continnons or permanent. The conrt, therefore, shonld always be careful to first determine the quantity of water that a prior appropriator is entitled to, and, if the quantity varies in different seasons of the year, to determine it for each season, and should award him that quantity ; and if the court is satisfied that there is developed water, it should enter a decree awarding to the claimant of developed water only the surplus over and above the quantity the original or prior appropriator is entitled to. By doing that the court will always guard and protect the rights of the prior appropriator, and will be in a position to grant to the claimant all that he may be entitled to. Of course the person who develops water should be protected in his rights the same as all others; but he should not be permitted to encroach upon the rights of the prior appropriator. By following the course just outlined the rights of the original or prior appropriator as well as those of the claimant can always be protected. Upon the other hand, if the water is divided by percentages, or by apportioning it into fixed quantities, the claimant may be awarded water from a flow that is not continuous nor permanent, and thus he may be awarded water at the expense of the original appropriator.
I am of the opinion, therefore, that in this case the district court should first find the quantity of water the appellants have used and are entitled to for all seasons and for all purposes, and if there is any excess water, such excess only should be awarded to the respondent, and the latter should not be permitted to use any water at any time, unless there is an excess over the quantity awarded to the appellants.